Citation Nr: 1243564	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-35 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October 1, 2009 for apportionment of Veteran's disability benefits for minor child, D. T. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to November 1982.  The appellant is the Veteran's ex-spouse and mother of minor child, D. T.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma, which awarded an apportioned share of $80.00 of the Veteran's benefits to the appellant on behalf of the minor child D. T., with an effective date of October 1, 2009.  Thereafter, the appellant filed a notice of disagreement with the effective date and perfected an appeal as to this issue.  

In her July 2010 substantive appeal, the appellant requested a Board videoconference hearing with a Veterans Law Judge.  In March 2012, the appellant withdrew her request for a Board hearing, and indicated that she wanted to have her appeal considered based upon the record.  


FINDINGS OF FACT

1.  The appellant's claim for an apportionment of the Veteran's disability compensation benefits was received on September 23, 2009; the claim was a non-original claim; and an apportionment subsequently was granted, effective October 1, 2009. 

2.  There was no informal or formal claim, or written intent to file a claim for an apportionment of the Veteran's benefits, in the claims folder prior to appellant's claim for apportionment received on September 23, 2009.



CONCLUSION OF LAW

The October 1, 2009 effective date for the award of an apportionment of the Veteran's disability compensation benefits in the amount of $80.00 per month was proper.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Because the Appellant's appeal for earlier effective date is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA does not apply in this case because the issue presented is solely of statutory and regulatory interpretation and/or the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also, VAOPGCPREC 5-2004.  Moreover, this appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the VCAA and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.


Earlier Effective Date for Apportionment

The record reveals that the appellant's claim for apportionment of the Veteran's disability compensation benefits on behalf of the minor child, D. T., was received on September 23, 2009.  An apportionment subsequently was granted, effective October 1, 2009.  The record does not reveal any informal or formal claim, or written intent to file a claim for an apportionment of the Veteran's benefits dated prior to the September 23, 2009, claim. 

The appellant has disagreed with the assigned date of the apportionment.  In her July 2010 substantive appeal, received in August 2010, the appellant indicated that the Veteran had not supported his minor son from the day the son was born.  She contended that an earlier effective date for apportionment was warranted.  

In an August 2010 letter accompanying the substantive appeal, the appellant indicated that the Veteran was the biological father of D. T.  She again wrote that the Veteran had never supported his son, and that the son was entitled to benefits from his father.  She indicated that she first applied for benefits for her son six years earlier.  She noted that she and the Veteran were married in 1992, and were divorced in 2003.  She stated that her question prior to filing an appeal was why D.T. was not entitled to benefits back to 1998, which was when she and the Veteran separated.  She reported that she first filed for benefits in Oklahoma in 2003, and again in Texas in 2009, when she had not gotten results from Oklahoma.  The appellant noted that the statement of the case she had received did not show the first application she made in 2003.  She reported that the Veteran had never tried to claim D. T. and stated that he had not supported D.T. financially or mentally.  

In a March 2012 letter, the appellant indicated that she first filed a claim in Ardmore, Oklahoma, more than 10 years ago.  She noted that she was told by her Texas VA representative that she was entitled to more back pay.  The appellant stated that the Veteran had received a lump sum money following a divorce.  She requested additional retroactive pay.  

The general rule for effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400.  With respect to awards of an apportionment of benefits, the regulation provides that the effective date of a claim that is not an original claim, the date will be set on the first date of the month following the month the claim (for an apportionment of a veteran's award) is received.  38 C.F.R. § 3.400(e)(1). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999). 

The current effective date of the award of an apportionment was based upon the date the appellant's September 2009 claim was received, awarding apportionment on the first day of the following month (October 1, 2009). 

 the next question before the Board is whether there are any earlier, non-final, claims upon which an earlier effective date may be granted. 

Here, the record does not reflect that the appellant filed a claim for apportionment on the minor child's behalf, formal or informal, prior to September 2009.  While the appellant claims that she filed a claim for apportionment in Oklahoma in 2003, no such claim is of record.  In deciding this case based on its application of the law to the pertinent facts, the Board notes that the "date of receipt" of claim means the date on which a claim is received by VA, except as to specific provisions for claims received in the State Department, the Social Security Administration, or the Department of Defense, that are not applicable in the present case.  38 C.F.R. § 3.1(r). 

The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim, and it is presumed that VA properly processed all claims submitted by the appellant or her representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See Id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994). 

In reviewing the evidence of record, the Board finds that the presumption of regularity on behalf of VA has not been rebutted in the present case.  While the appellant claims to have submitted an apportionment claim in 2003 she has not provided any evidence that she ever did actually submit any such documents.  As noted, clear evidence is required to rebut the presumption of regularity, which dictates in this case that, if the appellant correctly mailed documents to VA, they would be present in the claims file and date stamped to show the date they were received by VA.  Unfortunately, the appellant has supplied no evidence, such as a copy of a certified mail receipt or any other indicia to suggest that she either completed such a claim or mailed a claim, to show that such forms were ever actually submitted to VA.  Therefore, the presumption of regularity has not been rebutted, and the first document that can serve as a claim for apportionment was received on September 23, 2009. 

The Board also acknowledges the appellant's statement that the Veteran did not provide any support for D. T.; however, this is not a basis to change or modify the effective date of the apportionment award in this case.  For these reasons, October 1, 2009, first day of the month following the month the appellant's claim for an apportionment was received,  is the proper effective date of the $80.00 monthly apportionment award in this case.  38 C.F.R. § 3.400(e)(1).

Because the appellant's (non-original) claim for apportionment was not received by VA until September 23, 2009, she is not entitled to an earlier effective than the October 1, 2009 date that has been assigned.  As the law, and not the evidence, is dispositive of this claim, the appeal must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than October 1, 2009, for apportionment of Veteran's disability benefits for minor child D. T., is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


